Citation Nr: 0930575	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  02-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to February 
1969 and from May 1971 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for bilateral 
hearing loss and assigned a noncompensable rating.  

As reported in a previous Board remand and repeated here for 
clarity, in December 2005, the Board denied the Veteran's 
claim for an initial compensable rating for bilateral hearing 
loss.  In April 2007, however, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the claim based on VA's failure to 
provide adequate statement of reasons or bases for its 
findings and conclusions.  In November 2007, the Board 
remanded the claim for additional evidentiary development, to 
include compliance with VCAA notification, a contemporaneous 
examination, and consideration by the RO of extraschedular 
consideration.  The claim is now before the Board once again.  
However, the appeal must once again be REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Appellant if further action is required.


REMAND

In the Court's April 2007 Memorandum Decision, it was found 
that the Board, in its December 2005 decision, failed to 
analyze the credibility and probative value of evidence which 
showed that the Veteran had been rejected for several jobs 
due to hearing impairment.  The Board, it was concluded, 
failed to provide any rationale for rejecting this evidence 
which was clearly favorable to the Appellant's case.  Also, 
the Board failed to address whether or not the evidence of 
record, including the Appellant's evidence showing rejection 
or nonretention for employment, demonstrated "marked 
interference with employment" as described in 38 C.F.R. § 
3.321(b)(1) (2008).

These determinations by the Court provided the bases for the 
determination to vacate the Board's decision and remand the 
matter back to the Board.  In a November 2007 remand 
decision, the directives for the RO/AMC included VCAA 
notification and the obtainment of a contemporaneous 
examination.  Moreover, the RO/AMC was to review the expanded 
record and determine if a compensable rating was warranted, 
to include consideration of extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1).  

The record reflect that the directives of the REMAND were 
only partially carried out.  Specifically, the Veteran 
received the requested VCAA notification in December 2007.  
Also, VA examination was conducted in May 2008.  What was not 
accomplished was the consideration of extraschedular 
consideration.  Thus, unfortunately, another remand of this 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.  A 
remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO/AMC may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2008).  
The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO/AMC or the Board 
must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  In this step the Court cited to 
a VA General Counsel Precedent Opinion, stating that "when 
service-connected disability affects employment 'in ways not 
contemplated by the rating schedule' § 3.321(b)(1) is 
applicable."  Id. (quoting VAOGCPREC 6-96).  The Board may 
not consider assignment of an extraschedular rating on an 
initial basis.

If the schedular criteria do not reasonably describe the 
Veteran's disability level and symptomatology, the second 
step of the analysis must be undertaken.  That step, 
initially taken by the RO/AMC, is to determine whether the 
Claimant's exceptional disability picture includes factors 
such as marked interference with employment or frequent 
periods of hospitalization.  Id. at 116.  If this step is 
answered in the affirmative, then the matter must be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to undertake the third and 
final step; to determine whether justice requires assignment 
of an extraschedular rating.  Id.

As the RO/AMC did not specifically address the applicability 
of 38 C.F.R. § 3.321(b)(1) to the instant claim as requested, 
this must be accomplished before further appellate 
consideration.  See Stegall, supra.  In other words, pursuant 
to this Remand, the Veteran has a right to have his case 
considered for referral to the Director of Compensation and 
Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the matter of 
whether an extraschedular evaluation is 
warranted for the Veteran's service-
connected bilateral hearing loss under 38 
C.F.R. § 3.321(b)(1).  If appropriate, the 
matter should then be referred to the 
Director of Compensation and Pension.  

If referred, the Director of Compensation 
and Pension should consider whether the 
Veteran's problems with hearing loss 
present such an "unusual disability 
picture" under 38 C.F.R. § 3.321(b)(1) as 
to render impractical application of the 
regular schedular standards.

2.  Thereafter, the matter should be 
readjudicated by the RO/AMC.  If this 
benefit remains denied, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


